Title: From John Adams to Emma Willard, 8 December 1819
From: Adams, John
To: Willard, Emma



dear Madam
Montezillo December 8th. 1819

I am deeply indebted to you for your polite and obliging letter— and much more for the elegant, Sentimental; and most Amiable Volume that accompanied it—The Female Moiety of Mankind, deserved as much honour Esteem, and Respect, as the Male. The duties of Allegiance and Obedience, are reciprocal in a family; as well as in the State—and similar limitations, and Restrictions are applicable to both—Whenever I hear of a great Man I always inquire, who was his Mother—And I believe there have been very few extraordinary Men who have not been cherish’d and guided in their Morals, and their Studies,—in their Infancy, by extraordinary Mothers from the Gracchi, and their Mother to this hour.— I rejoice that the experiment has been made at your suggestion under the Legislature of New York, who have done no less honor to themselves than to you by their Patronage of your University
Accept Madam the kindest Respects and /  Warmest wishes of your sincere friend / and most Obedient / humble Servant
John Adams